Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on May 20, 2022, have been carefully considered.  Claim 10 has been canceled; no new claims have been added.
Claims 1, 3-9, and 11-19 remain pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on November 8, 2019.

Allowable Subject Matter
Claims 1, 3-9, and 11-19 remain allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest Applicants’ claimed method of preparing a visible light responsive titanium dioxide nanowires/metal organic skeleton/carbon nanofiber membrane, as recited in the instant claims.
While titanium dioxide nanowires are known in the art, as well as are carbon nanofiber membranes, Applicants’ claimed method, especially the specifically defined components employed in said method, and the specifically defined steps recited therein, is not known in the art.
Exemplary prior art includes:
“Free standing thin webs of porous carbon nanofibers of polyacrylonitrile containing iron-oxide by electrospinning,” by S. K. Nataraj et al. (“Nataraj et al.”), which teaches the preparation of carbon nanofibers using polyacrylonitrile incorporated with iron oxide particles via an electrospinning method (Abstract).  In the preparation, a dimethylformamide solution containing polyacrylonitrile, iron sulfate, and iron chloride is electrospun into webs, stabilized in atmospheric air, and then immersed in a bath containing 4 M NaOH solution.  The resultant base-treated fiber webs are then carbonized under an inert nitrogen atmosphere.  See Section 2.1 of Nataraj et al.  This reference does not teach or suggest the employment of cetyltrimethyl ammonium bromide, tetramethylammonium titanate, ethylene glycol, urea, (3-aminopropyl)triethoxysilane, succinic anhydride, or trimesic acid, as recited in Applicants’ claim 1.
Joo et al. (U. S. Patent Publication No. 2015/0076742), which teaches the preparation of nanofibers from a fluid stock comprising a polymer (e.g., polyacrylonitrile, see paragraph [0024]) and carbon.  
Lee et al. (U. S. Patent Publication No. 2010/0247909), which teaches a process for preparing a carbon nanofiber, wherein a carbon nanofiber precursor (e.g., polyacrylonitrile) and camphor are mixed in a solvent (e.g., dimethylformamide) to prepare a solution, and the solution is subjected to electric spinning for obtain a nanofiber, followed by oxidatively stabilizing and carbonizing the nanofiber.  See paragraph [0021] of Lee et al.
Lobovsky et al. (U. S. Patent Publication No. 2003/0165648), which teaches the preparation of a structure comprising carbon nanotubes, where a first composition comprising a core polymer is melt-flown through a spinneret to align molecules of the core polymer to be in a substantially parallel arrangement, followed by combining a second composition comprising a sheath polymer in the melt phase and carbon nanotubes with the flow of the first composition, thereby aligning the carbon nanotubes to be in the general direction of the core polymer molecules, followed by removing at least 50% of the core and sheath polymer molecules (paragraph [0033]).
Shao-Horn et al. (U. S. Patent No. 7,229,944), which teaches the preparation of a catalytic material comprising fiber structures and catalyst particles supported thereon, wherein the fiber structures are produced by electrospinning a polymeric material fiber structure in the presence of a catalytic material precursor, followed by converting the polymeric material to a carbon fiber structure via a heat treatment step, which may cause the catalytic material particles to nucleate on the carbon fibers and grow to a desired size (col. 2, lines 40-49).  While this reference teaches titanium and iron as exemplary catalytic materials (col. 5, lines 10-12), and further teaches polyacrylonitrile as an exemplary polymeric material (col. 6, line 37), this reference does not teach or suggest the remaining features of Applicants’ claims, e.g., the employment of cetyltrimethyl ammonium bromide, tetramethylammonium titanate, ethylene glycol, urea, 3-(aminopropyl)triethoxysilane, dimethylformamide, succinic anhydride, iron trichloride, or trimesic acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732
June 3, 2022